Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

MARK A. THOMA                                         GREGORY F. ZOELLER
Leonard, Hammond, Thoma & Terrill                     Attorney General of Indiana
Fort Wayne, Indiana
                                                      AARON J. SPOLARICH
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana
                                                                                    FILED
                                                                               Jun 26 2012, 9:38 am
                               IN THE
                                                                                       CLERK
                     COURT OF APPEALS OF INDIANA                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




KOKO WIN,                                             )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 02A03-1111-CR-523
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                              Cause No. 02D05-1011-FC-272


                                            June 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Koko Win appeals his four-year sentence with two years suspended to probation

for Class C felony child molesting. He argues that the trial court abused its discretion in

not identifying several mitigators and that his sentence is inappropriate. Finding no abuse

of discretion and that Win has failed to persuade us that his advisory sentence with two

years suspended is inappropriate, we affirm.

                             Facts and Procedural History

       Throughout the years, Carol Balazs has taken in several foster children, some of

whom she has adopted. Both Win and S.B. were foster children in Carol’s home; Carol

adopted S.B.

       When thirteen-year-old S.B. came home from school on September 21, 2010, her

foster brother Win was visiting. At the time, Win was nineteen years old, married, and

had an infant son. S.B. called Carol and received permission to go to Win’s house to see

his son. When they arrived at Win’s house, however, S.B. was surprised to see that

neither Win’s wife nor his son was present. Win went upstairs and told S.B. to follow

him. S.B. sat on Win’s bed while he went into the closet. Win then gave S.B. an iPod,

which she had wanted for a long time. S.B. hugged Win in appreciation for the gift. But

then Win sat down by S.B. and started rubbing her leg. S.B. “kicked him off,” at which

point Win “got on top of [S.B.] and he started rubbing [her] chest and [her] vaginal areas”

with his hand. Tr. p. 29-30. Win tried to put his hand up S.B.’s shirt but only “got about

halfway up.” Id. at 30. When Win tried to kiss S.B. on the lips, she moved, and the kiss

landed on her cheek instead. At this point, S.B. exclaimed, “What are you doing?” Id. at


                                               2
31. Win responded that his dad said that they should get married. Win then “picked

[S.B.] up like when people get married” and tried to carry her to another room. Id. S.B.

resisted, so Win sat her down and said “[one] more kiss and I’ll let you go.” Id.

       S.B. freed herself and ran out of Win’s house. Win followed. S.B. was running in

the direction of her nearby pastor’s house when she encountered a college student named

Tiasean Pearson driving by. S.B. was “hysterical, crying, shaking, [and] nervous.” Id. at

55. Tiasean called the police. While S.B. and Tiasean were waiting for the police, Win

pulled up in his car and told Tiasean that S.B. had to go with him. Fearing for her safety,

Tiasean told S.B. to get into his car. Tiasean then told Win that he was taking S.B. to the

police station. Tiasean saw a police officer in a Walgreens parking lot and stopped. In

the meantime, Win called 911 to report S.B. as a runaway. During this time, Carol talked

to Win on the phone and asked him why S.B. ran away; Win responded, “I only touched

her” or “all I did was touch her.” Id. at 80.

       Later that night, Win texted S.B. the following message:

       hey. i m sorry for everything and i will never see u come to u r house
       anymore please forgive me everything but i just want u to know i was
       losing my mind and being sister and brother but no im really konw for
       everything i have done and i was crying infront of God so u also forgive too
       and i m promise that i m not comin over anymore if u want keep my gift go
       head and keep it or through away ok . . . that saw I want to say. Ps . . . u
       know that I’ve got wife and kid if i m not here they going to be without
       helpless so keep in u r mine that my request and i really promise i will not
       come over and u will not see my anywhere and i might move another state .
       . . thank u and May God Bless U

Ex. 4 (ellipses and errors in original).

       The State charged Win with Class C felony child molesting (touching or fondling).

Ind. Code § 35-42-4-3(b). In September 2011, a jury trial was held, and the jury found

                                                3
Win guilty as charged. At his sentencing hearing, Win argued that there were several

mitigating circumstances: (1) his relatively young age, (2) imprisonment would cause an

undue hardship on his wife and young son, (3) his history of gainful employment, and (4)

his lack of a criminal history. The trial court, however, found only one mitigator: Win

had no criminal history. As for Win’s proposed mitigators, the trial court explained:

       Your attorney has asked that I consider your age as a mitigator; I refuse to
       do that. You’re clearly old enough to know better and you’re clearly old
       enough to know that what you did was not only inappropriate, but horribly
       illegal. The fact that you are married with a child and that a long term of
       incarceration might impose an undue hardship, I refuse to find that as a
       mitigator. You had a child at the time and used that child to lure this girl to
       your home. The fact that you were gainfully employed, well, we expect
       you to be gainfully employed, Mr. Win.

Sent. Tr. p. 14. The trial court found two aggravators, (1) the nature of the crime and (2)

violation of a position of trust. The court elaborated,

       This is your sister, Mr. Win. Now, I realize that she was your foster sister,
       but this was a family that took you in and sheltered you and tried to protect
       you when you came to this country, and this is how you repay them? This
       is what you do to them? You should be ashamed of yourself, Mr. Win.

Id. at 15. The trial court sentenced Win to four years in the Department of Correction

with two years suspended to probation.

       Win now appeals his sentence.

                                 Discussion and Decision

       Win raises several issues on appeal, which we restate as follows: (1) the trial court

abused its discretion in not identifying several mitigators and (2) his four-year sentence

with two years suspended to probation is inappropriate.

                                  I. Abuse of Discretion


                                              4
        Win contends that the trial court abused its discretion in not identifying several

mitigators.1 Sentencing decisions rest within the sound discretion of the trial court.

Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(Ind. 2007). So long as the sentence is within the statutory range, it is subject to review

only for an abuse of discretion. Id. An abuse of discretion will be found where the

decision is clearly against the logic and effect of the facts and circumstances before the

court or the reasonable, probable, and actual deductions to be drawn therefrom. Id. We

can review the presence or absence of reasons justifying a sentence for an abuse of

discretion, but we cannot review the relative weight given to these reasons. Id. at 491.

One way in which a court may abuse its discretion is by entering a sentencing statement

that omits mitigating circumstances that are clearly supported by the record and advanced

for consideration. Id. at 490-91. However, a trial court is not obligated to accept a

defendant’s claim as to what constitutes a mitigating circumstance. Rascoe v. State, 736

N.E.2d 246, 249 (Ind. 2000).

        Win specifically argues that the trial court abused its discretion in failing to

identify as mitigators (1) his young age, (2) that imprisonment would cause an undue

hardship to his family, and (3) that he was gainfully employed.                             The trial court

specifically rejected Win’s age as a mitigator because, at the age of nineteen, Win was

“clearly old enough to know better” and “clearly old enough to know that what [he] did

was not only inappropriate, but horribly illegal.” Sent. Tr. p. 14. In addition, even


        1
           To the extent that Win argues that the trial court abused its discretion in identifying the nature of
the crime as an aggravating circumstance, we find the nature of the crime to be a proper aggravator. The
trial court justified this aggravator by noting that Win violated the trust of his entire foster family, which
had taken him in and protected him. See McElroy v. State, 865 N.E.2d 584, 589-90 (Ind. 2007).
                                                       5
though Win was nineteen years old at the time of the offense, he was a high-school

graduate, married, had a child, and had taken some college courses. These are the actions

of an adult. Accordingly, the trial court did not abuse its discretion in not identifying

Win’s young age as a mitigator.

       As for the hardship that imprisonment will cause to Win’s wife and young son, we

note that many people convicted of crimes have one or more dependents and, “absent

special circumstances, trial courts are not required to find that imprisonment will result in

an undue hardship.” Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999); see also

Benefield v. State, 904 N.E.2d 239, 247-48 (Ind. Ct. App. 2009) (recognizing that

incarceration “almost always” works a hardship on others and concluding that the

defendant failed to show “special circumstances” because there were other people who

could take care of the defendant’s mother while she was incarcerated), trans. denied.

Win has failed to show any special circumstances; in fact, the record shows that Win, his

wife, and his son lived with his wife’s parents.

       Win also argues that the trial court should have identified his employment history

as a mitigator, but he does not explain why. The trial court specifically found that it was

not a mitigator because, quite frankly, “we expect you to be gainfully employed.” Sent.

Tr. p. 14. As we have noted before, “[m]any people are gainfully employed such that this

would not require the trial court to note it as a mitigating factor . . . .” Creekmore v.

State, 853 N.E.2d 523, 530 (Ind. Ct. App. 2006), clarified on reh’g on other grounds, 858

N.E.2d 230 (Ind. Ct. App. 2006). Accordingly, the trial court did not abuse its discretion.




                                             6
       Finally, we note that Win argues that “there are additional mitigators of which the

trial court should have been ‘inherently aware’ by virtue of the record in this matter.”

Appellant’s Br. p. 11.     Even though Win’s defense counsel did not argue them at

sentencing and therefore Win is precluded from arguing them for the first time on appeal,

Win nevertheless claims that the trial court should have been “inherently aware” (1) of

his risk-assessment score, (2) that his crime lasted “mere seconds” and caused no injury,

and (3) that no restitution was requested.        Id. at 11-12.    In making this “inherent

awareness” argument, however, Win erroneously relies on our Supreme Court’s footnote

2 in Francis v. State, 817 N.E.2d 235, 237 n.2 (Ind. 2004). In Francis, our Supreme

Court explained that even if a defendant fails to argue at sentencing that his guilty plea is

a mitigating circumstance, “[b]ecause a sentencing court is inherently aware of the fact

that a guilty plea is a mitigating circumstance,” the defendant is not precluded from

advancing it as a mitigator for the first time on appeal. Id. Our Supreme Court, however,

has not applied this exception in any context other than guilty pleas. Because this case

does not involve a guilty plea, the trial court did not abuse its discretion in not identifying

the aggravators that Win now raises for the first time on appeal.

                                II. Inappropriate Sentence

       Win contends that his sentence is inappropriate and asks us to revise it to four

years with three years (instead of two years) suspended to probation. Our rules authorize

revision of a sentence “if, after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Ind. Appellate Rule 7(B). “[A] defendant must persuade the


                                              7
appellate court that his or her sentence has met this inappropriateness standard of

review.” Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule

7(B), we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence is suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

      A person who commits a Class C felony shall be imprisoned for a fixed term

between two and eight years, with the advisory sentence being four years. Ind. Code §

35-50-2-6. Here, the trial court sentenced Win to the advisory term of four years and

suspended two years to probation.

      As for the nature of the offense, Win lured his thirteen-year-old foster sister to his

house after assuring her that his infant son was there and then gave her an iPod, which

she had wanted for a long time. Win then touched and fondled S.B. despite her active

resistance. When S.B. was finally able to escape Win, he followed her and tried to lure

her back from a Good Samaritan. Later that same day, Win texted S.B. and asked her to




                                            8
reconsider her allegations because he had a wife and son. The nature of this offense

justifies Win’s sentence.

       As for Win’s character, we acknowledge that, at the age of nineteen, this was his

first criminal offense. In addition, Win appeared to have direction in his life and was

married with a young child. But given the senseless nature of his offense, Win has failed

to persuade us that his four-year sentence with two years suspended to probation is

inappropriate.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                           9